Citation Nr: 0834555	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  04-27 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1943.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).

In November 2004 and June 2006 the veteran testified at 
personal hearings before Decision Review Officers (DROs) at 
the RO.  In September 2008, the veteran, sitting at the RO, 
testified during a hearing via video conference conducted 
with the undersigned sitting at the Board's main office in 
Washington, D.C.  Copies of the hearing transcripts from 
those hearings are in the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent evidence supports a finding that it is as likely as 
not that the veteran has continuing residuals of in-service 
lumbar punctures.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
chronic residuals of lumbar punctures were incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting service connection for residuals of 
lumbar punctures.  Accordingly, assuming, without deciding, 
that any error was committed regarding this issue with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  
The veteran's claim for entitlement to service connection for 
bilateral hearing loss is being remanded and further 
discussion regarding the VCAA is not necessary at this time.

II. Service Connection

The veteran asserts that he has a back disability caused by 
lumbar punctures he received while serving on active duty in 
the United States Army.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that the veteran's service 
personnel records could not be obtained as they were 
apparently destroyed in the accidental fire at the National 
Personal Records Center.  The veteran's service treatment 
records were sent to VA prior to the fire and appear to be 
complete.  The Board wishes to make it clear that it 
understands the Court has held that, in cases where records 
once in the hands of the Government are missing, the Board 
has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board's analysis herein has been undertaken with this 
heightened duty in mind.
	
The caselaw does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

At the veteran's personal hearing before the undersigned, he 
testified that he has had chronic back pain since he received 
lumbar punctures during service.  He stated that he sought 
treatment for this pain shortly after service and essentially 
was told that there was nothing that could be done and that 
he should take aspirin to manage the pain.  The veteran 
further stated that based on these statements and limited 
financial resources, for years he self-medicated for back 
pain rather than seeking medical treatment. 
 
The veteran's August 1942 induction physical shows no 
musculoskeletal defects.  Multiple complaints of back aches 
are shown in the service treatment records.  According to a 
May 1943 Disposition Board report the veteran complained of a 
back ache since he entered service.  According to that report 
the veteran sprained his back in 1937 or 1938 and had had 
back pain since that time.  He was seen during service for 
psychiatric symptoms, and had lumbar punctures in service.  
The veteran testified before the undersigned that he did not 
have back pain prior to his lumbar punctures and testified 
before a DRO in November 2004 that he never said he had pre-
service back problems.  In any event, the veteran appears to 
have made it through basic training without documented back 
complaints.  The physician preparing the Disposition Board 
report indicated that the veteran's back condition had become 
much worse since his lumbar punctures were done.  A different 
in-service psychological report also noted that the veteran's 
backache complaints had become more frequent and severe in 
character after his induction.    

The veteran was afforded a VA spine examination in August 
2001.  At that examination, the veteran relayed that he was 
given spinal taps during service and that he had severe pain 
after one of these lumbar punctures.  He also stated that he 
continued to experience back pain since that time.  Flexion 
and rotation were limited on physical examination.  The 
examiner entered the following diagnoses: (1) Lumbar sprain 
and strain; and (2) "Pain associated with the performance of 
a spinal tap.  ? related to persistent discomfort."

In summary, the veteran had lumbar punctures during service 
and has reported persistent back pain since that time.  The 
Board has no reason to doubt the veteran's report of back 
pain after in-service lumbar punctures.  There was a notation 
of increased pathology after the in-service lumbar punctures.  
After examination and consideration of the veteran's 
complaints, a VA examiner entered a diagnosis indicating that 
the veteran's persistent back discomfort is questionably 
related to the lumbar punctures shown to have been performed 
during the veteran's service.  

The Board finds that the above cited evidence puts the 
evidence at least in equipoise.  Accordingly, with reasonable 
doubt resolved in favor of the veteran, the Board finds that 
the veteran has current residuals as a result of in-service 
lumbar punctures.  Given the above, service connection is 
warranted for the residuals of lumbar punctures.   


ORDER

Entitlement to service connection for residuals of lumbar 
punctures is granted.  


REMAND

The veteran asserts that he has bilateral hearing loss as a 
result of his service.  He states that during service he was 
exposed to noise when 90 mm anti-aircraft guns were firing.  
It was noted in the service medical records that the 
appellant had not seen combat service on the Front while in 
Northern Africa.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case an audiological evaluation was performed and hearing 
loss disability for VA purposes is shown.  See 38 C.F.R. 
§ 3.385 (2007).  However, further opinion as to the etiology 
of current hearing loss disability is needed before the Board 
enters a decision regarding this issue.  

The Board notes that the veteran's personnel records could 
not be obtained as they were apparently destroyed in an 
accidental fire.  The veteran's service treatment records 
were sent to VA prior to the fire and appear to be complete.  
Service treatment records show that upon entry into service 
the veteran's hearing was reported as 15/20 on the right and 
20/20 on the left.  The service treatment records reflect no 
further hearing tests performed during service, and that the 
veteran made no complaints regarding his hearing during 
service.  The veteran has also testified that he did not 
complain about any ear problems or hearing problems during 
service and that his hearing was not checked when he 
separated from service.  

The veteran has testified at two hearings with DROs and one 
hearing with the undersigned.  At his hearing with the 
undersigned, the veteran testified that he had no trouble 
with hearing loss during service; instead, after service he 
began to notice hearing loss that progressively worsened over 
time.  The veteran relayed that he was exposed to gunfire 
from 90 mm anti-aircraft guns during service.  After service 
the veteran worked for the railroad.  The veteran stated that 
his work at the railroad was light work at first and then 
supervisory.  

A private medical record from May 1996 indicates that the 
veteran has sensorineural hearing loss bilaterally and right 
ear superimposed conductive hearing loss.  The later was 
noted as probably due to a problem with the ossicular change 
such as otosclerosis.  In a May 2005 letter, the veteran's 
private physician, Dr. J.H., stated that the veteran has very 
poor hearing and that audiological evaluations as far back as 
1996 show significant abnormalities.  He also noted that at 
the present the hearing loss had progressed and the veteran 
had no hearing in the right ear and only 20 percent in the 
left ear.

At the veteran's June 2006 DRO hearing he indicated that he 
did not wear hearing protection during service and that after 
firing guns he would have hearing problems that slowly went 
away.  He again indicated that after service his hearing got 
progressively worse.  When asked if he complained about ear 
problems during service, the veteran relayed that he had not 
and that his hearing was a lot better back then than it is 
now.  

In July 2006 the veteran was afforded a VA audiological 
examination.  At that examination, the veteran reported in-
service noise exposure consisting of being a gunner on a 90 
mm anti-aircraft gun with no hearing protection, and that 
after service he worked for the railroad repairing cars 
without the use of hearing protection.  He also stated that 
recreationally he had done a small amount of shotgun hunting 
without the use of hearing protection.  Testing revealed a 
bilateral hearing loss disability for VA purposes.  In an 
addendum to the original report, the audiologist stated that 
as there were no military audiometric records within the 
claims file it was less likely as not that the veteran's 
military service had any impact on his hearing loss.  The 
audiologist stated that it could not be determined as there 
were no military audiologic records.  The Board has 
considered this opinion and believes that further 
clarification is needed.  Specifically, it would be helpful 
to know if the type of hearing loss the veteran has is 
indicative of acoustic trauma.  It would also be helpful if 
the audiologist could comment on the veteran's in-service and 
post-service noise exposure, the progression of his hearing 
loss, and any relationship between these elements.   As such, 
on remand the veteran's claims file should be reviewed by an 
appropriate specialist (preferably the audiologist who last 
examined the veteran, but if he is unavailable, a similarly 
situated audiologist or ear, nose, and throat specialist) and 
opinions should be rendered as to the questions below.  

Lastly, the veteran testified that Dr. J.H. has stated that 
his hearing loss is due to his military service.  Records 
from Dr. J.H. have been requested and received by VA; 
however, an opinion relating the veteran's hearing loss to 
his service was not included in these records.  If there are 
additional records available, including an opinion from Dr. 
J.H. that the veteran's hearing loss is related to service, 
the veteran should either obtain those records and submit 
them to VA, or notify VA of the existence of these records so 
that appropriate action can be undertaken.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The veteran is herein informed that 
records from Dr. J.H., do not contain an 
opinion that his hearing loss is related 
to service.  The RO/AMC should instruct 
the veteran (and his representative) that 
they should attempt to get documentation 
of the opinion if Dr. J.H. will provide 
such.  If the VA's assistance is needed in 
obtaining the records, such assistance 
should be requested.

2.  The veteran's claims file, and any 
opinion received, should be reviewed by 
the audiologist who performed the July 
2006 audiological examination or, if 
needed, another audiologist or ear, nose, 
and throat specialist.  The examiner 
should be asked to comment on (1) If the 
type of hearing loss the veteran has is 
indicative of acoustic trauma, advanced 
age, and/or some other cause; and (2) 
Whether current hearing loss is at least 
as likely as not (e.g., 50 percent or 
greater chance) due to events in service.  
A discussion of the medical principals 
used in reaching the conclusion should be 
set out.  If further examination is needed 
to address either of these questions, 
appropriate action should be taken.  

3.  The veteran's entire file should then 
be reviewed and his claim readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  	

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


